DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 7, 15, and 18 are amended in response to the last office action. Claims 1-20 are pending. Boyd et al, Pathak et al, and Kim et al were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 2, 4-9, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al [US 2005/0021591 A1].
	As to claims 1, 15, and 18, Boyd et al teach an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory [e.g., “Disclosed are a system, a method, and a computer program product to provide for the optimization of the output transfer load balance between two peer computers transferring data to one or more storage devices” in paragraph 0005]; 
said at least one processing device being configured:
to monitor latencies associated with processing of input-output operations in a plurality of storage nodes of a distributed storage system [e.g., “The average latency time for the storage of a standard size block of data is compiled for each storage device for each of the peer computers” in paragraph 0007];
to detect an unbalanced condition between the storage nodes based at least in part on the monitored latencies [e.g., “If the difference between the average latency for a storage device for the two peers is less than a specified relatively small latency threshold, then the storage device is assigned as an equal latency storage device and either peer may transfer data to the storage device.  Excluding the equal latency storage devices, each peer is assigned to transfer data to the storage devices that have the smallest average latency for that particular peer” in paragraph 0007]; and
responsive to the detected unbalanced condition, to adjust an assignment of slices of a logical address space of the distributed storage system to the storage nodes [e.g., “If the difference between the average latency for a storage device for the two peers is less than a specified relatively small latency threshold, then the storage device is assigned as an equal latency storage device and either peer may transfer data to the storage device.  Excluding the equal latency storage devices, each peer is assigned to transfer data to the storage devices that have the smallest average latency for that particular peer” in paragraph 0007];
wherein each of at least a subset of a plurality of storage nodes of the distributed storage system comprises a set of processing modules configured to communicate with corresponding sets of processing modules on other ones of the storage nodes, the sets of processing modules of the storage nodes of the distributed storage system collectively comprising at least a portion of a distributed storage controller of the distributed storage system [e.g., communication lines 202, 203, 206, 207, 212, 213, 216, 219, 220 connected between Peer nodes, Host Computer(s) in fig. 2; “The storage management device(s) 218 may comprise any storage management system known in the art, such as a storage controller, server, enterprise storage server, etc. Secondary backup appliance 160 is comprised of peer node 1 214, peer node 2 215 and communication line(s) 216.  Secondary backup appliance 160 may have more or less components than shown in FIG. 2.  Storage management device(s) 218 communicates with peer node 1 214 and peer node 2 215 using communication lines 213.  Host computer(s) 211 may alternatively communicate directly with peer node 1 214 and peer node 2 215 using communication line(s) 220.  Peer node 1 214 and peer node 2 215 communicate with each other using communication lines 216.  Communication lines 212, 213 and 216 may be implemented using any network or connection technology known in the art, such as a Local Area Network (LAN), Wide Area Network (WAN), Storage Area Network (SAN), the Internet, an Intranet, etc. The communication may be one or more paths between the components and not limited to the number of paths shown in FIG. 2.  Communication between any of the components may be in the form of executable instructions, requests for action, data transfers, status, etc.” in paragraph 0018; “Upon accumulating an entire consistent transaction data set, peer node A 204 and peer node B 205 transfer the consistent transactions set to peer node 1 214 and peer node 2 215 at the secondary site 150 using communication lines 207.  Peer node 1 214 and peer node 2 215 transfer the entire consistent transactions set to storage management device 218 for storage using communication lines 213.  Host computer(s) 211 may retrieve data from storage management device 218 using communication line(s) 212” in paragraph 0020; “Storage management device(s) 218 each controls one or more storage devices” in paragraph 0021]; and
wherein monitoring latencies associated with processing of input-output operations in the storage nodes comprises:
obtaining latency measurements from flow control components implemented in respective ones of the processing modules implemented in respective ones of the storage nodes [e.g., “The latency values used in the calculation of first average latency, AL1(L), and second average latency, AL2(L), are measured each time a data transfer occurs from one of the peer computers to a secondary storage controller. This latency measurement may occur at step 360 (described below) or the measurement may occur any time data is transferred to a storage device” in paragraph 0022; “Each peer node saves its latency values in its memory or associated memory. A variety of methods for calculating the average latency from the measured first and second amount of elapsed time for each peer may be used. A simple average of all the previous latency measurements taken for each LUN may be used” in paragraph 0024]; and
utilizing the latency measurements in a feedback loop for adjusting a choker size to limit concurrent processing of input-output operations in the distributed storage system [e.g., “Calculate AL1(L) first average latency of transfer to each LUN for peer 1” 304, Calculate AL2(L) second average latency of transfer to each LUN for peer 2” 305, ”For each LUN L, calculate AL1(L)-AL2(L)” 307, “Is |AL1(L)-AL2(L)|< or equal to X(L) for any LUN” 310, “Is AL1(L)>AL2(L) for any LUN excluding equal latency LUNs?” 320 in fig. 3A; “At step 310 the absolute value of the average latency difference is compared to a latency threshold X. Latency threshold X is chosen as a small number that can be modified, if necessary, to tune the algorithms performance. X may be calculated using a specified percentage, Y, of the average latency difference that is considered to be small enough that the latency to transfer data to the selected LUN from either peer computer is approximately the same” in paragraph 0028].
As to claim 2, Boyd et al teach wherein said at least one processing device comprises at least one processing core of a multi-core storage node of the distributed storage system [e.g., “Data sent to a backup appliance comprised of two peer computers” in paragraph 0007].
As to claims 4, 16, and 19, Boyd et al teach wherein detecting an unbalanced condition between the storage nodes based at least in part on the monitored latencies comprises determining if at least one of the storage nodes has a relatively high latency that deviates by more than a threshold amount from an average latency of the storage nodes [e.g., “Is |AL1(L)>AL2(L)| or equal to X(L) for any LUN?” at step 310, “Is AL1(L)>AL2(L) for any LUN excluding equal latency LUNs?” at step 320 in fig. 3A].
As to claims 5, 8, 17, and 20, Boyd et al teach wherein adjusting an assignment of slices of the logical address space of the distributed storage system to the storage nodes responsive to the detected unbalanced condition comprises increasing a number of the slices assigned to one or more of the storage nodes having relatively low latencies and decreasing a number of slices assigned to one or more of the storage nodes having relatively high latencies [e.g., “An equal division of the data transfers between the two peers may not be optimal because the latency time to transfer data to a particular storage device may be different for each peer” in paragraph 0004; “Assign LUNs to Peer 1” at step 325, “Assign LUNs to Peer 2” at step 330 in fig. 3A instead of equally distributing those LUNs; “Reassign LUN K from peer 2 to peer 1, calculate T1, T2 after reassignment” at step 540, “Reassign LUN K from peer 1 to peer 2, calculate T1, T2 after reassignment” at step 541 in fig. 5].
As to claim 6, Boyd et al teach wherein adjusting an assignment of slices of the logical address space of the distributed storage system to the storage nodes responsive to the detected unbalanced condition comprises modifying an initial assignment of the slices to the storage nodes in which the slices are evenly distributed across the storage nodes with each of the storage nodes being assigned the same number of slices [e.g., “An equal division of the data transfers between the two peers may not be optimal because the latency time to transfer data to a particular storage device may be different for each peer” in paragraph 0004; “At step 315 those LUNs that have absolute values of the average latency difference less than latency threshold X (L) for index, L, ranging from 1 to M are assigned as equal latency LUNs” in paragraph 0031].
As to claim 7, Boyd et al teach wherein one or more of the sets of processing modules each comprise at least a routing module, a control module and a data module [e.g., communication lines 202, 203, 206, 207, 212, 213, 216, 219, 220 connected between Peer nodes, Host Computer(s) in fig. 2; “The storage management device(s) 218 may comprise any storage management system known in the art, such as a storage controller, server, enterprise storage server, etc. Secondary backup appliance 160 is comprised of peer node 1 214, peer node 2 215 and communication line(s) 216.  Secondary backup appliance 160 may have more or less components than shown in FIG. 2.  Storage management device(s) 218 communicates with peer node 1 214 and peer node 2 215 using communication lines 213.  Host computer(s) 211 may alternatively communicate directly with peer node 1 214 and peer node 2 215 using communication line(s) 220.  Peer node 1 214 and peer node 2 215 communicate with each other using communication lines 216.  …The communication may be one or more paths between the components and not limited to the number of paths shown in FIG. 2.  Communication between any of the components may be in the form of executable instructions, requests for action, data transfers, status, etc.” in paragraph 0018].
As to claim 9, Boyd et al teach wherein adjusting an assignment of slices of the logical address space of the distributed storage system to the storage nodes responsive to the detected unbalanced condition comprises modifying an initial assignment of the slices to the control modules of the storage nodes in which the slices are evenly distributed across the storage nodes with each of the control modules of the storage nodes being assigned the same number of slices [e.g., “An equal division of the data transfers between the two peers may not be optimal because the latency time to transfer data to a particular storage device may be different for each peer” in paragraph 0004; “At step 315 those LUNs that have absolute values of the average latency difference less than latency threshold X (L) for index, L, ranging from 1 to M are assigned as equal latency LUNs” in paragraph 0031].
As to claim 13, Boyd et al teach wherein adjusting an assignment of slices of the logical address space of the distributed storage system to the storage nodes responsive to the detected unbalanced condition comprises: making a first adjustment by increasing a number of the slices assigned to one or more of the storage nodes having relatively low latencies and decreasing a number of slices assigned to one or more of the storage nodes having relatively high latencies [e.g., “An equal division of the data transfers between the two peers may not be optimal because the latency time to transfer data to a particular storage device may be different for each peer” in paragraph 0004; “Assign LUNs to Peer 1” at step 325, “Assign LUNs to Peer 2” at step 330 in fig. 3A instead of equally distributing those LUNs]; determining whether or not the unbalanced condition still exists based at least in part on continued monitoring of latencies subsequent to making the first adjustment [e.g., “If the absolute value of latency difference, Td, is greater than equal latency, Teq, then step 355 is executed” in paragraph 0040]; and responsive to the unbalanced condition still existing, making an additional adjustment by further increasing the number of the slices assigned to one or more of the storage nodes having relatively low latencies and further decreasing a number of slices assigned to one or more of the storage nodes having relatively high latencies adjustment [e.g., “At step 355, the LUNs that were assigned to peer node 1 214, and to peer node 2 215 at steps 325 and 330 are reassigned to peer node 1 214, and to peer node 2 215, so that the absolute value of the latency difference, Td, when recalculated with the reassignment is less than or equal to the equal latency, Teq” in paragraph 0040]; wherein one or more additional iterations of the determining and if necessary one or more further iterations of making an additional adjustment are performed until it is determined that the unbalanced condition no longer exists. [e.g., “Reassign LUN K from peer 2 to peer 1, calculate T1, T2 after reassignment” at step 540, “Reassign LUN K from peer 1 to peer 2, calculate T1, T2 after reassignment” at step 541 in fig. 5].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al [US 2005/0021591 A1] in view of Kim et al [US 20170371777 A1].
	As to claim 3, Boyd et al further teach wherein monitoring latencies associated with processing of input-output operations in the storage nodes comprises: 
obtaining latency measurements from flow control components implemented in respective ones of the storage nodes; and computing individual latencies of the respective ones of the storage nodes and an average latency of the respective storage nodes based at least in part on the obtained latency measurements; the flow control components being part of an adaptive flow control mechanism of the distributed storage system; the adaptive flow control mechanism comprising a feedback loop in which a window size defining an amount of concurrent processing of the input-output operations in the distributed storage system is adjusted responsive to a measured latency in processing of one or more of the input-output operations; wherein the measured latency for processing of one or more of the input-output operations comprises an average end-to-end latency measured over multiple ones of the input- output operations; and wherein the window size defines a maximum permitted amount of concurrent processing of the input-output operations in the storage system in terms of a number of data units of a particular size [e.g., “The average latency time for the storage of a standard size block of data is compiled for each storage device for each of the peer computers.  If the difference between the average latency for a storage device for the two peers is less than a specified relatively small latency threshold, then the storage device is assigned as an equal latency storage device and either peer may transfer data to the storage device.  Excluding the equal latency storage devices, each peer is assigned to transfer data to the storage devices that have the smallest average latency for that particular peer.  After assignment of the storage devices to the peer with the smallest latency, the equal latency storage devices are assigned to balance the total transfer load between the peers to enable both peers to finish transferring all of the data portions for the consistent transactions set at approximately the same time” in paragraph 0007; “First average latency, AL1(L), is calculated by applying an averaging algorithm to measurements of past data transfers from peer node 1 214 to the LUN identified by index L. Second average latency, AL2(L), is calculated by applying an averaging algorithm to measurements of past data transfers from peer node 2 215 to the LUN identified by index L. The averaging algorithm used to calculate first average latency, AL1(L), and second average latency, AL2(L), may be an equal weight average of past measurements of the appropriate latencies or more weight may be applied to the most recent latency measurements.  The average latencies may be calculated by either peer node 1 214 or peer node 2 215 or both or may be calculated external to peer node 1 214 or peer node 2 215” in paragraph 0022].
Though Boyd et al teach the latency measurements are obtained, Boyd et al do not explicitly teach, however Kim et al teach latency measurement are obtained periodically [e.g., “Latency monitor 111 is a system software kernel module that is periodically executed to perform the probing of latencies of local and remote memory accesses at each NUMA node and stores the latencies in a latency profile table (which may be maintained in NUMA node 121 and/or 122).  Memory allocator 112 is a module in a memory scheduler of system software 120 and determines whether new memory allocations should be placed in a local NUMA node or a remote NUMA node based on the latencies probed by latency monitor 111.  Memory rebalancer 113 and compute rebalancer 114 are modules of a NUMA scheduler module, which is executed periodically to examine the latencies probed by latency monitor 111.  If there is an imbalance in contention of resources between two NUMA nodes, the NUMA scheduler module executes either memory rebalancer 113 to migrate allocated memory pages between the two NUMA nodes or compute rebalancer 114 to migrate processes and their associated memory pages between the two NUMA nodes” in paragraph 0015]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Kim et al’s teaching above including periodically obtaining latency measurements in order to increase feasibility, simplicity, and/or accuracy as taught for dynamically adapting the unbalanced condition [e.g., “This enables the invention to dynamically adapt to changing conditions” in paragraph 0025, “The weighted average method can encompass the first two methods described above by a suitable choice of W and the weight value at each calculation interval” in paragraph 0026 of Boyd et al; “The benefits of using the latency probing technique are its simplicity and accuracy” in paragraph 0004 of Kim et al].
As to claim 10, Though Boyd et al teach the latency measurements are obtained obtaining latency measurements from flow control components implemented in respective ones of the routing modules implemented in respective ones of the storage nodes, Boyd et al do not explicitly teach, however Kim et al teach latency measurement are obtained periodically [e.g., “Latency monitor 111 is a system software kernel module that is periodically executed to perform the probing of latencies of local and remote memory accesses at each NUMA node and stores the latencies in a latency profile table (which may be maintained in NUMA node 121 and/or 122).  Memory allocator 112 is a module in a memory scheduler of system software 120 and determines whether new memory allocations should be placed in a local NUMA node or a remote NUMA node based on the latencies probed by latency monitor 111.  Memory rebalancer 113 and compute rebalancer 114 are modules of a NUMA scheduler module, which is executed periodically to examine the latencies probed by latency monitor 111.  If there is an imbalance in contention of resources between two NUMA nodes, the NUMA scheduler module executes either memory rebalancer 113 to migrate allocated memory pages between the two NUMA nodes or compute rebalancer 114 to migrate processes and their associated memory pages between the two NUMA nodes” in paragraph 0015]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Kim et al’s teaching above including periodically obtaining latency measurements in order to increase feasibility, simplicity, and/or accuracy as taught for dynamically adapting the unbalanced condition [e.g., “This enables the invention to dynamically adapt to changing conditions” in paragraph 0025, “The weighted average method can encompass the first two methods described above by a suitable choice of W and the weight value at each calculation interval” in paragraph 0026 of Boyd et al; “The benefits of using the latency probing technique are its simplicity and accuracy” in paragraph 0004 of Kim et al].
As to claim 11, the combination of Boyd et al and Kim et al teaches wherein a given one of the flow control components in a corresponding one of the routing modules is configured:  to determine latency of its corresponding routing module [e.g., “Latency monitor 111 is a system software kernel module that is periodically executed to perform the probing of latencies of local and remote memory accesses at each NUMA node and stores the latencies in a latency profile table (which may be maintained in NUMA node 121 and/or 122).  Memory allocator 112 is a module in a memory scheduler of system software 120 and determines whether new memory allocations should be placed in a local NUMA node or a remote NUMA node based on the latencies probed by latency monitor 111.  Memory rebalancer 113 and compute rebalancer 114 are modules of a NUMA scheduler module, which is executed periodically to examine the latencies probed by latency monitor 111.  If there is an imbalance in contention of resources between two NUMA nodes, the NUMA scheduler module executes either memory rebalancer 113 to migrate allocated memory pages between the two NUMA nodes or compute rebalancer 114 to migrate processes and their associated memory pages between the two NUMA nodes” in paragraph 0015 of Kim et al]; to determine latencies of each of at least a subset of the control modules; to determine latencies of each of at least a subset of the data modules [e.g., “First average latency, AL1(L), is calculated by applying an averaging algorithm to measurements of past data transfers from peer node 1 214 to the LUN identified by index L. Second average latency, AL2(L), is calculated by applying an averaging algorithm to measurements of past data transfers from peer node 2 215 to the LUN identified by index L. The averaging algorithm used to calculate first average latency, AL1(L), and second average latency, AL2(L), may be an equal weight average of past measurements of the appropriate latencies or more weight may be applied to the most recent latency measurements.  The average latencies may be calculated by either peer node 1 214 or peer node 2 215 or both or may be calculated external to peer node 1 214 or peer node 2 215” in paragraph 0022, “For example, every time a data transfer is started, the peer node that is transferring the data determines the current time when the transfer begins.  When the data transfer completes, the peer node determines the time the data transfer ended.  The elapsed time is calculated by taking the difference between the two time values.  The elapsed time is the latency for the data transfer” in paragraph 0022 of Boyd et al]; and to report the determined latencies to a system manager module implemented in at least one of the storage nodes, the system manager module processing the latencies received from the given flow control component in the corresponding one of the routing modules and latencies received from other ones of the flow control components in other ones of the routing modules to compute individual latencies of respective ones of the storage nodes and an average latency of the respective storage nodes [e.g., figs. 3A, 3B of Boyd et al; figs. 2-5 of Kim et al]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Kim et al’s teaching above including the separately determined latency of its corresponding routing module in order to increase accuracy for calculating latencies of Boyd et al.
As to claim 12, the combination teaches wherein the system manager module computes an individual latency of a given one of the storage nodes by summing an average routing module latency, an average control module latency and an average data module latency for the given storage node over a particular measurement interval [e.g., “It is an object of the present invention to provide a method to optimize the overall latency of transferring data from peer computers to storage devices” in paragraph 0005, “The weighted average method can encompass the first two methods described above by a suitable choice of W and the weight value at each calculation interval” in paragraph 0026, “At step 340 first peer latency, T1, is calculated by addition of all latencies for all of the LUNs assigned to peer node 1 214, using the number of transfers N(L), for each LUN for the present consistent transactions set” in paragraph 0033, “At step 342 second peer latency, T2, is calculated by addition of all latencies for all of the LUNs assigned to peer node 1 215, using the number of transfers N(L), for each LUN for the present consistent transactions set” in paragraph 0033, “At step 345 equal latency, Teq, is calculated by addition of all latencies for all of the LUNs assigned as equal latency LUNs, using the number of transfers N(L), for each LUN for the present consistent transactions set” in paragraph 0037, “First peer latency, T1, is recalculated by addition of all latencies for all of the LUNs assigned to peer node 1 214 (including the selected LUN identified by identification number, K, that was reassigned to peer node 1 214), using the number of transfers N(L), for each LUN for the present consistent transactions set” in paragraph 0056 of Boyd et al; “Latency monitor 111 is a system software kernel module that is periodically executed to perform the probing of latencies of local and remote memory accesses at each NUMA node and stores the latencies in a latency profile table (which may be maintained in NUMA node 121 and/or 122).  Memory allocator 112 is a module in a memory scheduler of system software 120 and determines whether new memory allocations should be placed in a local NUMA node or a remote NUMA node based on the latencies probed by latency monitor 111.  Memory rebalancer 113 and compute rebalancer 114 are modules of a NUMA scheduler module, which is executed periodically to examine the latencies probed by latency monitor 111.  If there is an imbalance in contention of resources between two NUMA nodes, the NUMA scheduler module executes either memory rebalancer 113 to migrate allocated memory pages between the two NUMA nodes or compute rebalancer 114 to migrate processes and their associated memory pages between the two NUMA nodes” in paragraph 0015 of Kim et al].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al [US 2005/0021591 A1] in view of Pathak et al [US 2021/0406721 A1].
	As to claim 14, Boyd et al do not explicitly teach, however Pathak et al teach wherein detecting an unbalanced condition between the storage nodes based at least in part on the monitored latencies comprises detecting an unbalanced condition attributable to at least one of: failure and restart of at least one processing module of at least one of the storage nodes; and at least one storage drive failure impacting at least one of the storage nodes [e.g., “For example, performance parameters may include network speed and usage, data storage speed, number of database requests including read and write requests, latency during database requests, processor usage for certain software modules and/or applications and the like” in paragraph 0032; “For example, the large latency could be caused by a network traffic collision, hard disk failure, delayed execution of request at databases and the like” in paragraph 0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Pathak et al’s teaching above including latency caused by at least one storage drive failure impacting at least one of the storage nodes in order to increase flexibility in determining latency of Boyd et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        8/8/2022